Mr. Chiee Justice Cartwright, also dissenting: The terms of the devise to David T. Gano are plain and free from doubt or ambiguity. The subject matter is described in certain and definite language which clearly refers to a certain and definite tract of land according to its government description, and in my opinion to allow the natural and definite meaning of the words to be contradicted by parol evidence and another and different tract of land to be substituted is to make a new will and thereby violate the rule requiring wills to be in writing.